Citation Nr: 1519834	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation for convalescence following left knee surgery under 38 C.F.R. § 4.30 beyond January 31, 2014.

2.  Entitlement to an increased disability rating for left knee arthritis/limitation of motion, evaluated as 10 percent disabling prior to November 7, 2013 and from February 1, 2014, forward.

3.  Entitlement to a separate disability rating for left knee subluxation.    

4.  Entitlement to an increased disability rating in excess of 10 percent for right knee arthritis/limitation of motion. 

5.  Entitlement to an increased disability rating in excess of 10 percent for right knee subluxation.

6.  Entitlement to an increased disability rating for left shoulder degenerative osteoarthritis ("left shoulder disability").    

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1977 to November 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2010, March 2014, and September 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2015 hearing before the undersigned Veterans Law Judge at VA's central office in Washington, D.C.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Following the Veteran's left knee partial knee replacement on November 7, 2013, he returned to work one week following the surgery, and the evidence demonstrates that, beyond January 31, 2014, he did not have incompletely healed surgical wounds, require therapeutic immobilization of the left knee, application of a body cast, house confinement, or continued use of a wheelchair or crutches.

2.  Throughout the rating period on appeal (prior to November 7, 2013, and from February 1, 2014, forward), the Veteran's left knee arthritis was manifested by complaints of pain, limitation of motion, and squeaking; objective findings included flexion to no worse than 100 degrees even with pain, following repetition, and during flare-ups, extension to no worse than 0 degrees even with pain, following repetition, and during flare-ups, X-ray studies showing arthritis, and no ankylosis.
 
3.  Prior to November 7, 2013, the Veteran's left knee disability was manifested by complaints of subluxation and objective findings of severe patellar subluxation with no laxity on ligament testing; however, from February 1, 2014, forward, the left knee disability was manifested by objective findings of no patellar subluxation and no laxity on ligament testing.

4.  Throughout the increased rating period on appeal, the Veteran's right knee disability was manifested by complaints of pain, subluxation, and limitation of motion; objective findings included flexion to no worse than 90 degrees even with pain, following repetition, and during flare-ups, extension to no worse than 0 degrees even with pain, following repetition, and during flare-ups, severe patellar subluxation, X-ray studies showing arthritis, and no ankylosis or laxity on ligament testing.

5.  At the January 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal regarding entitlement to an increased disability rating for the left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a total disability evaluation for convalescence for left knee surgery beyond January 31, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

2.  The criteria for an increased disability rating in excess of 10 percent for left knee arthritis/limitation of motion have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5260 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 30 percent disability rating have been met for left knee subluxation for the rating period prior to November 7, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

4.  The criteria for an increased disability rating in excess of 10 percent for right knee arthritis/limitation of motion have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5260 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased 30 percent disability rating have been met for right knee subluxation for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).

6.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an increased disability rating for the left shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extension of Temporary Total Evaluation

The Veteran was awarded service connection for his left knee disability in an April 1988 rating decision.  On November 7, 2013, the Veteran had surgery on his left knee, consisting of a left knee patellofemoral replacement.  He was granted a total disability rating for convalescence under 38 C.F.R. § 4.30 from November 7, 2013 to January 31, 2014.

The Veteran contends that his total disability rating should be extended under the provisions of Diagnostic Code (DC) 5055, which provides for a 100 percent disability rating for one year following knee replacements (i.e., implantation of a prosthesis).  38 C.F.R. § 4.71a (2014).  Specifically, at the January 2015 Board hearing, he testified that four months after his surgery, he was still getting fluid drained from the knee, and that, in April 2014, his treating physician told him that it would take one year for his knee to fully recover from the surgery.  He stated that there were still many activities he could not perform due to his left knee, and that he was still convalescing.  

In support of his contention that DC 5055 applies to partial knee replacements, he has cited to an unpublished decision of the United States Court of Appeals for Veterans Claims (Court), Taylor v. Shinseki, No. 10-2588, 2012 WL 2218714, in which the Court held that DC 5055 applies to partial or unicompartmental knee replacements, as well as total knee replacements, finding that the Board erred in limiting its application to total knee replacements.  The Veteran has also provided citations to and copies of several prior Board decisions in which the Board granted a 100 percent disability rating following a partial knee replacement under the provisions of DC 5055.  

However, since the Court's decision in Taylor, the Court has held that the plain language of DC 5055 does not apply to partial knee replacements, citing to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee.  Hudgens v. Gibson, 26 Vet. App. 558 (2014).  The Court also compared DC 5055 with DC 5054 (hip replacement), which contains disjunctive regulatory language showing that the Secretary knew how to provide benefits for a prosthesis replacing part of a joint, as opposed to the entire joint, when he intended to do so.  Id.  The Board also notes that it is not bound by its own prior decisions.

Therefore, based on the Court's more current interpretation of DC 5055 in Hudgens, the Board finds that DC 5055 does not apply to this case, as the Veteran did not undergo a total knee replacement.    

While DC 5055 does not allow for an extension of the temporary total disability rating in this case, the Board has considered whether such an extension is available under the provisions of 38 C.F.R. § 4.30.     

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid the veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim.

The Court has also determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

In this case, as noted above, the Veteran underwent surgery to the left knee on November 7, 2013.  At the January 2015 Board hearing, the Veteran testified that he took one week off of work following the November 2013 surgery, after which he returned to work and was able to use a gym facility on site to perform his knee exercises.  

A March 2014 treatment note from the Veteran's private treating physician, Dr. F., indicates that X-rays of the left knee showed well-positioned patellofemoral arthroplasty components with no evidence of malalignment, loosening, or failure.  

The evidence of record does not demonstrate that, beyond January 31, 2014, the Veteran suffered from incompletely healed surgical wounds, required therapeutic immobilization of the left knee, application of a body cast, or house confinement, or continued use of a wheelchair or crutches (regular weight-bearing prohibited).  Indeed, as noted above, the Veteran testified that he returned to work one week after the surgery and began performing exercises of the left knee, indicating that weight-bearing was certainly not prohibited.     

The Board acknowledges the April 2014 treatment note of Dr. F., in which the doctor states that it will take a full year to recover from a knee cap replacement given the significant preoperative quadriceps weakness.  However, in that same treatment note, Dr. F. encouraged the Veteran to continue his activities, including exercising the left knee to work on quadriceps strengthening.  Moreover, the doctor noted that the Veteran had a well-healed incision with excellent range of motion from 0 to 125 degrees.  

The Board recognizes the Veteran's concern that, more than one year after his surgery, the left knee still does not have full functionality, and that he continues to suffer from some symptoms (e.g., weakness, pain, etc.) due to the left knee disability.  However, as noted above, 38 C.F.R. § 4.130 is meant to compensate veterans for a period of specifically defined incapacitation following surgery, and the weight of the evidence is against a finding that the Veteran was in a period of convalescence as contemplated by VA regulations beyond January 31, 2014.  

Based on the foregoing, the Board finds that the weight of the evidence is against an extension of the Veteran's total disability rating for convalescence beyond January 31, 2014.  Therefore, the reasonable doubt doctrine does not apply, and the Board finds that the criteria for an extension of the total disability rating for convalescence under 38 C.F.R. § 4.30 beyond January 31, 2014 are not met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Increased Disability Rating for Left Knee Arthritis/Limitation of Motion

As noted above, service connection for left knee chondromalacia was granted in an April 1988 rating decision.  An initial 10 percent disability rating was assigned, effective from November 26, 1987, under the provisions of DC 5014, which contemplates osteomalacia.  38 C.F.R. § 4.71a.  At the time service connection was granted, arthritis was not demonstrated on X-ray studies, but there were symptoms of arthritis, including crepitus.  Thus, DC 5014 was deemed the most appropriate diagnostic code.    

In March 2010, the Veteran filed a claim for an increased rating for his left knee disability.  In the April 2010 rating decision on appeal, the RO denied a rating in excess of 10 percent under the provisions of Diagnostic Codes 5010-5260.  The hyphenated diagnostic code in this case reveals that DC 5010 is assigned for the arthritis, which is the service-connected disability, and DC 5260 is assigned for limitation of flexion as the residual manifestation of that disability.  See 38 C.F.R. § 4.27 (2014).

As also noted above, the Veteran was awarded a temporary total disability rating for the period from November 7, 2013 to January 31, 2014, following his November 2013 left knee partial knee replacement.  Following the expiration of the temporary total disability rating, a 10 percent disability rating was continued, effective February 1, 2014.  Thus, the question before the Board is whether the evidence demonstrates entitlement to a disability rating in excess of 10 percent prior to November 7, 2013, and from February 1, 2014, forward.   

The Veteran asserts that the current 10 percent disability rating for his left knee does not take into account his symptoms, which, prior to surgery, included severe cracking (grinding), crepitus, weakness, lack of endurance, instability, arthritis, and restricted range of motion.   

Since his November 2013 surgery, he avers that he has suffered from ongoing grinding, discomfort, fluid retention, and restriction of activities, and that his doctor has informed him that it would take at least one year to recover completely from the surgery.  

Turning to the evidence most pertinent to the rating period on appeal, the Veteran was afforded a VA examination in April 2010.  He reported stiffness, swelling, giving way, lack of endurance, tenderness, subluxation, pain, and dislocation.  He also reported flare-ups of pain occurring two times per week and lasting for two days.  He rated his pain, at its worst, at a level of 5 out of 10 in severity (including during flare-ups).  During flare-ups, he stated he experienced difficulty getting up if on his knees or from sitting in a chair, limitation of motion of the joint due to pain, and difficulty with standing and walking.  He denied any periods of incapacitation in the last year.  Generally, he reported a limitation on his ability to perform chores such as home repair and yardwork.  

On physical examination in April 2010, the Veteran's gait was normal.  The left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was clicking on examination, but not genu recurvatum, locking, pain, ankylosis, or crepitus.  Range of motion was from 0 to 120 degrees, with no change after repetition.  The medial/lateral collateral ligament, anterior/posterior cruciate ligament, and medial/lateral meniscus stability tests were all within normal limits.  The VA examiner specifically noted that the left knee showed no signs of subluxation.  Further, the examiner stated that the effect of the condition on the Veteran's usual occupation and daily activities is pain when walking.    

In his May 2010 notice of disagreement (NOD), the Veteran averred that the April 2010 VA examiner misstated or omitted what he reported at the examination.  For instance, the Veteran stated that the statement that he had denied any incapacitating episodes was incorrect, as he reported occasional injuries and swelling that were incapacitating; even when he remained ambulatory after such flare-ups and injuries, he stated that the left knee caused an exaggerated limp at minimum, as well as severe loss of flexion.  In addition, the Veteran stated that his gait was not normal, as he always had a slight limp or swaying from side to side.  Further, he stated that he wore knee braces, contrary to the examiner's statement that he did not use any assistive devices.  With regard to subluxation, he stated that his kneecap was loose, and that subluxation of the kneecap caused severe limitations in his knee flexion.  He also claimed that there was a cracking noise in the left knee, which demonstrated hyperextension, indicating that the joint is unstable in the forward axis and moves beyond its normal range.  

A September 2012 private treatment note indicates the Veteran reported increased pain when riding his exercise bicycle.  He also reported pain primarily at night, centered over the patellofemoral joint, as well as discomfort with sitting for prolonged periods and going downstairs.  On physical examination, there was minimal tenderness to palpation at the joint line, and pain with active and passive range of motion.  There was no atrophy in the thigh or calf.  Range of motion was from -2 to 128 degrees.  Alignment of the knee was 6 degrees valgus, and there was good stability of the knee to varus and valgus stress testing with good endpoints with laxity measured as less than 6 degrees.  McMurray's sign was not present.  Knee effusion was mild, and patellar inhibition and grind test were present.  X-ray studies showed degenerative arthritis.  

The Veteran underwent a left knee patellofemoral replacement in November 2013.  The operative report noted "very severe patellofemoral arthritis."  

In March 2014, the Veteran had follow-up X-ray studies showing well-positioned patellofemoral arthroplasty components with no evidence of malalignment, loosening, or failure.  The left knee had mild effusion.  His doctor also aspirated fluid out of the knee and gave him a corticosteroid injection.  

An April 2014 private treatment note indicates stiffness with prolonged sitting, pain at night, and that the Veteran walked with a limp.  He reported some pain and catching, but stated that the deep arthritic pain was gone.  Range of motion was from 0 to 125 degrees with mild crepitation.  The kneecap tracked well, and the knee was stable to varus and valgus stress, as well as posterior drawer.  He walked with an antalgic gait on the right leg.  The doctor encouraged the Veteran to perform exercises to strengthen his quadriceps, and stated that it would take a full year to recover from a kneecap replacement given the significant preoperative quadriceps weakness.

In an April 2014 "buddy statement," a former fellow soldier of the Veteran's, W.O., who continues to keep in touch with him stated that the Veteran walks with a waddle, and that the pain and flexibility limitations of his knees were obvious to even those who do not know him personally.  On one occasion, W.O. stated that he observed the Veteran's kneecap pop out of place and the knee swelled.  He stated he had also observed the Veteran having difficulty getting up from a kneeling position or from sitting on the ground.  

The Veteran was afforded another VA examination in April 2014.  Flexion was to 120 degrees, with pain beginning at 110 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  Range of motion remained the same following repetition.  However, the VA examiner noted additional functional loss following repetition, including less movement than usual, weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting.  The Veteran had tenderness or pain to palpation.  Muscle strength was 5 out of 5, and all joint stability tests were normal.  There was no evidence of patellar subluxation on the left.  Residuals of his partial knee replacement included intermediate degrees of residual weakness, pain, or limitation of motion.  The VA examiner further stated that, during flare-ups, the left knee would have additional loss of flexion of 10 degrees, but no additional loss of extension.  

In October 2014, the Veteran requested aspiration of the left knee due to increased swelling.  He reported that he took Aleve once a day for pain, and that he experienced increased pain when on his hands and knees.  He also reported squeaking of the left knee with extension.  He reported a limp when he walked, but stated it might be due to his right knee symptoms.  His ability to navigate stairs was improving, but he stated that it continued to be a challenge, especially going up stairs.  Range of motion was from 0 to 117 degrees with no instability to anterior or posterior drawer or mediolaterally.  There was no flexion contracture or extension lag.  Crepitation was noted with range of motion.  Tibiofemoral angle measured 4 degrees of valgus, and there was mild effusion.  

In January 2015, the Veteran reported that he still had some noise in the left knee and occasional swelling.  However, he stated that it did not limit his activities on the left side.  There was no significant swelling in the knee on examination.  He walked with a brisk gait with no antalgic nature to it.  There was mild effusion of the left knee.  The incision was well-healed and the kneecap tracked well with range of motion.  There was crepitation which appeared to be scar tissue in the knee, and occasional squeaking with range of motion.  The knee was stable to varus and valgus stress as well as anterior and posterior drawer.  Range of motion was from 0 to 125 degrees.  Dr. F. specifically noted no evidence of patellar subluxation or tilt.  

On the question of whether the Veteran is entitled to a higher rating for his left knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

This section of the decision is limited to discussion of entitlement to an increased rating for left knee arthritis/limitation of motion, while entitlement to a separate rating for left knee subluxation/instability is discussed below, under a separate heading.  

As noted above, the left knee disability is rated as 10 percent disabling under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5260.

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 100 degrees on the left throughout the rating period on appeal, even with pain, after repetition, and during flare-ups, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's pain during flare-ups into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under DC 5260 for the knee disability for any period, as the currently assigned 10 percent rating accounts for the Veteran's painful motion.  

The Board has considered whether any other diagnostic code would allow for a higher rating for the Veteran's knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had extension to no worse than 0 degrees throughout the rating period on appeal, even with pain and after repetition.  As the criteria for even a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated during the rating period on appeal, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under DC 5261 for the knee disability for any period.  

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

Here, X-ray studies have consistently shown arthritis.  However, the weight of the evidence demonstrates that the criteria for an increased rating under DC 5003 have not been met.  The flexion and extension measurements of the left knee do not meet the minimum criteria for even noncompensable evaluations under DCs 5260 and 5261, respectively.  As noted above, flexion has been no worse than 100 degrees, and extension has been no worse than 0 degrees.  Moreover, the evidence does not show that there have been any incapacitating exacerbations.  Although the Veteran averred that he suffered periods of incapacitation due to flare-ups of knee pain in his NOD, the record does not show that a physician has ordered bed rest at any time during the rating period under consideration.  In any case, the maximum possible rating available under DC 5003 is 10 percent, since only one major joint is involved.  Thus, an increased rating is not warranted under DC 5003.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  DC 5055 contemplates prosthetic replacement of the knee joint.  For the reasons discussed in detail above, DC 5055 is inapplicable to this case, and so does not allow for the 100 percent disability rating for one year following surgery or the minimum 30 percent disability rating thereafter, as the Veteran contends.  

Notwithstanding the above, the Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of extension or flexion to even a noncompensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here.

The Board has considered the Veteran's statements that his left knee arthritis is worse, as well as his report of flare-ups of pain, swelling, and limitation of motion.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, swelling, and limitation of motion.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees, extension limited to 15 degrees, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 20 percent, rating under the rating criteria for the left knee arthritis for the any part of the rating period on appeal.  

Despite the Veteran's contention of a debilitating knee disability, the current 10 percent disability rating for left knee arthritis indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 10 percent reduction in his ability to function due to his left knee arthritis.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against a rating in excess of 10 percent for the left knee arthritis/limitation of motion.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Separate Disability Rating for Left Knee Subluxation

Next, the Board has considered whether the Veteran is entitled to a separate disability rating for his left knee subluxation.  As noted above, separate ratings are allowable when both arthritis and instability are present if certain criteria are met.  See VAOPGCPREC 23-97 and 9-98.

In this case, the Board finds that the criteria for a separate 30 percent disability rating have been met for the rating period prior to November 7, 2013.  As noted above, X-ray studies have demonstrated the presence of arthritis throughout the rating period on appeal.  Moreover, as discussed in detail below, for the rating period prior to November 7, 2013, severe recurrent subluxation has been demonstrated in the left knee, warranting a separate rating for subluxation for that period.

DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability or subluxation is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

Ligamentous laxity has not been found on examination at any time during the rating period on appeal, providing highly probative medical evidence against the claim for a separate rating.  However, prior to the November 7, 2013 surgery, the Veteran reported that his left kneecap popped out of place repeatedly, causing swelling and limitation of motion.  Following surgery, however, subluxation of the patella was absent.  For instance, the April 2014 VA examiner specifically noted no evidence of patellar subluxation, as did Dr. F. in his January 2015 treatment note.  

Thus, in light of the Veteran's consistent report of left knee patellar subluxation prior to the November 2013 surgery, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a separate 30 percent disability rating under DC 5257 have been met for left knee subluxation for the rating period prior to November 7, 2013.  For the rating period from February 1, 2014, forward, however, the weight of the evidence is against a finding that the criteria for a separate disability rating for left knee subluxation have been met, particularly in light of the absence of patellar subluxation noted by both the VA examiner and the Veteran's private physician following the November 2013 surgery.

The Board has also considered whether any other diagnostic code would allow for an even higher separate disability rating for the Veteran's left knee subluxation.  DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  However, as the Veteran has not undergone such a procedure, DC 5259 does not allow for a higher evaluation for the knee subluxation.  

DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  Here, the evidence has not demonstrated any meniscal abnormalities.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher separate rating under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

For these reasons, the Board finds that, for the rating period prior to November 7, 2013, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether a separate 30 percent disability rating is warranted for left knee subluxation.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Increased Disability Ratings for the Right Knee

Service connection for right knee chondromalacia was granted in an April 1988 rating decision.  An initial 10 percent disability rating was assigned, effective from November 26, 1987, under the provisions of DC 5014, which contemplates osteomalacia.  38 C.F.R. § 4.71a.  As with the left knee, at the time service connection was granted, arthritis was not demonstrated on X-ray studies, but there were symptoms of arthritis, including crepitus.  Thus, DC 5014 was deemed the most appropriate diagnostic code.    

In March 2010, the Veteran filed a claim for an increased rating for his right knee disability.  In the April 2010 rating decision on appeal, the RO denied a rating in excess of 10 percent for right knee arthritis under the provisions of Diagnostic Codes 5010-5260.  However, during the course of this appeal, in a September 2014 rating decision, the RO awarded a separate 10 percent disability rating for right knee patellar subluxation, effective from April 17, 2014, the date of the VA examination during which patellar subluxation was demonstrated.  

The Veteran asserts that the current 10 percent disability ratings for his right knee does not take into account his symptoms, which include significant pain, severe patellar subluxation, crepitus/grinding, weakness, lack of endurance, arthritis, and restricted range of motion.  Moreover, he avers that he is entitled to a higher rating for his right knee as surgery, to consist of a patellofemoral arthroplasty, has been recommended by his private physician.     

Turning to the evidence most pertinent to the rating period on appeal, the Veteran was afforded a VA examination in April 2010.  He reported stiffness, swelling, giving way, lack of endurance, tenderness, effusion, subluxation, pain, and dislocation.  He also reported flare-ups of pain occurring two times per week and lasting for one day.  He rated his pain, at its worst, at a level of 4 out of 10 in severity (including during flare-ups).  During flare-ups, he stated he experienced difficulty getting up if on his knees, pain with lateral motion of the knee, and difficulty with standing and walking.  He denied any periods of incapacitation in the last year.  Generally, he reported a limitation on his ability to perform chores such as home repair and yardwork.  

On physical examination in April 2010, the Veteran's gait was normal.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no genu recurvatum, locking, pain, ankylosis, or crepitus.  Range of motion was from 0 to 140 degrees, with no change after repetition.  The medial/lateral collateral ligament, anterior/posterior cruciate ligament, and medial/lateral meniscus stability tests were all within normal limits.  The VA examiner specifically noted that the right knee showed no signs of subluxation.  Further, the examiner stated that the effect of the condition on the Veteran's usual occupation and daily activities was pain when walking.    

As noted above, in his May 2010 NOD, the Veteran expressed disagreement with a number of statements made in the April 2010 VA examination report.  In particular, he stated that, several weeks prior to the examination, he had suffered a subluxation incident of the right knee, which caused limitation of flexion due to extreme swelling.  He averred that, just days prior to the VA examination, his right knee could not flex beyond a 90 degree angle (the angle of the leg in a sitting position).    

A September 2012 private treatment note indicates minimal tenderness to palpation at the joint line, and pain with active and passive range of motion.  There was no atrophy in the thigh or calf.  Range of motion was from 0 to 131 degrees.  X-ray studies showed degenerative arthritis.  

In March 2014, a private treatment note indicated significant varus osteoarthritis symptoms in the patellofemoral compartment, and Dr. F. recommended a patellofemoral arthroplasty.   

An April 2014 private treatment note indicates significant right knee pain at night, as well as grating and discomfort, and notes that the Veteran walked with a limp.  On physical examination, there was pain with patellofemoral grind, and significant crepitation with patellar movement.  Range of motion was from 0 to 125 degrees.  The knee was stable to varus and valgus stress, as well as posterior drawer.  There was mild effusion.  He walked with an antalgic gait on the right leg.  Dr. F. assessed right knee patellofemoral osteoarthritis with significant pain and disability.  

The Veteran was afforded another VA examination in April 2014.  He reported that the kneecap was misaligned and periodically caused swelling and debilitation.  Flexion was to 125 degrees, with pain beginning at 120 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  Range of motion remained the same following repetition.  However, the VA examiner noted additional functional loss following repetition, including less movement than usual, excess fatigability, and pain on movement.  The Veteran had tenderness or pain to palpation.  Muscle strength was 5 out of 5, and all joint stability tests were normal.  There was slight patellar subluxation.  There were no meniscal abnormalities.  The VA examiner stated that, during flare-ups, the right knee would have additional loss of flexion of 5 degrees, but no additional loss of extension.  

In October 2014, the Veteran reported a limp when he walked due to his right knee symptoms.  The focus of the examination was on the left knee, and he was told to return when he wished to proceed with surgery for the right knee. 

In January 2015, the Veteran reported difficulty going up and down stairs, difficulty sleeping at night due to pain, and occasional episodes where the kneecap became misaligned.  He also reported difficult with deep knee bends, difficulty squatting, and difficulty getting up from a seated position due to the significant arthritis of the right knee.  On physical examination, range of motion was from 0 to 125 degrees.  The knee was stable to varus and valgus stress, as well as anterior and posterior drawer.  There was significant pain with patellofemoral grind.  There was crepitation with range of motion, and even though the kneecap tracked in the groove, it did so with severe crepitation and pain.  There was mild effusion of the knee and moderate quadriceps atrophy.  An X-ray study showed patellofemoral arthritis as well as significant patellar tilt and lateral subluxation.  Dr. F. assessed significant pain and disability with moderate to severe subluxations of the right knee, and recommended a patellofemoral arthroplasty to correct the misaligned patella and severe osteoarthritis of the patellofemoral articulation.    

As above, the Board has considered arthritis and limitation of motion separately from instability of the knee.  

As also noted above, the right knee arthritis is rated as 10 percent disabling under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating under DC 5260.

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 115 degrees on the right throughout the rating period on appeal, even with pain, after repetition, and during flare-ups, and with consideration that motion is limited at the point where pain sets in.  Even if the Veteran's statement in his NOD that his flexion was limited to 90 degrees on one occasion is accepted as accurate, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under DC 5260 for the knee disability for any period, as the currently assigned 10 percent rating accounts for the Veteran's painful motion.  

The Board has considered whether any other diagnostic code would allow for a higher rating for the Veteran's knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had extension to no worse than 0 degrees throughout the rating period on appeal, even with pain, after repetition, and during flare-ups.  As the criteria for even a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated during the rating period on appeal, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under DC 5261 for the knee disability for any period.  

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.    

Here, X-ray studies have consistently shown arthritis.  However, the weight of the evidence demonstrates that the criteria for an increased rating under DC 5003 have not been met.  The flexion and extension measurements of the right knee do not meet the minimum criteria for even noncompensable evaluations under DCs 5260 and 5261, respectively.  As noted above, flexion has been no worse than 90 degrees (if the Veteran's own report of limitation is considered accurate), and extension has been no worse than 0 degrees.  Moreover, the evidence does not show that there have been any incapacitating exacerbations.  As above, although the Veteran averred that he suffered periods of incapacitation due to flare-ups of knee pain in his NOD, the record does not show that a physician has ordered bed rest at any time during the rating period under consideration.  In any case, the maximum possible rating available under DC 5003 is 10 percent, since only one major joint is involved.  Thus, an increased rating is not warranted under DC 5003.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  DC 5055 contemplates prosthetic replacement of the knee joint, but the Veteran has not undergone such a procedure to the right knee, so it does not apply.    

Notwithstanding the above, the Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of extension or flexion to even a noncompensable degree; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here.

As with the left knee, the Board has considered the Veteran's statements that his right knee arthritis is worse, as well as his report of flare-ups of pain, swelling, and limitation of motion.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain, swelling, and limitation of motion.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees, extension limited to 15 degrees, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 20 percent, rating under the rating criteria for the right knee arthritis for the any part of the rating period on appeal.  

Despite the Veteran's contention of a debilitating knee disability, the current 10 percent disability rating for right knee arthritis indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 10 percent reduction in his ability to function due to his right knee arthritis.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against a rating in excess of 10 percent for the right knee arthritis/limitation of motion.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Next, the Board has considered whether the criteria have been met for an increased rating for the Veteran's right knee subluxation.  As noted above, the Veteran is in receipt of a separate 10 percent disability rating under DC 5257 for patellar subluxation, effective for only part of the rating period on appeal (from April 17, 2014).  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability or subluxation is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

As with the left knee, ligamentous laxity has not been found on examination at any time during the rating period on appeal, providing highly probative medical evidence against this claim.  However, throughout the rating period on appeal, the Veteran reported that his right kneecap has popped out of place repeatedly, causing swelling and limitation of motion.  Moreover, the 2014 VA examiner noted slight patellar subluxation, and in his January 2015 treatment note, Dr. F. noted moderate to severe subluxation of the right patella.  

Thus, in light of the Veteran's consistent report of right knee patellar subluxation, as well as the findings of the 2014 VA examiner and Dr. F., resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 30 percent disability rating under DC 5257 have been met for the entire rating period on appeal.  

The Board has considered whether any other diagnostic codes would allow for a disability rating even higher than 30 percent for the right knee subluxation/instability.  DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  However, as the Veteran has not undergone such a procedure, DC 5259 does not allow for a higher evaluation for the knee disability.  

DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  Here, the evidence has not demonstrated any meniscal abnormalities.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher rating under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

It is important that the Veteran understand that the 10 and 30 percent disability ratings for right knee arthritis and instability indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognize his painful motion and instability, indicating very generally a 40 percent reduction in his ability to function due to his right knee disability.    

For these reasons, the Board finds that, for the entire rating period, the weight of the evidence is against an increased disability rating in excess of 10 percent for the Veteran's right knee arthritis/limitation of motion.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether a higher 30 percent disability rating is warranted under DC 5257 for subluxation for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For instance, the Veteran's pain, limitation of motion, and subluxation are all specifically contemplated by the schedular rating criteria.    

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knee disabilities are more severe than is reflected by the previously assigned ratings.  As was explained in the merits decision above in granting higher ratings but denying even higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were appropriate because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Next, the Board has considered the issue of whether unemployability (a total rating based on individual unemployability due to service-connected disabilities, or TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  The Veteran has not indicated that he is unable to work due to his service-connected disabilities (nor does the evidence of record suggest this).

Dismissal of Shoulder Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the January 2015 Board hearing, the Veteran withdrew the appeal as to entitlement to an increased disability rating for the left shoulder disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding entitlement to an increased rating for the left shoulder disability, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, the notice requirements were satisfied by way of a March 2010 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the January 2015 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

In addition, the Veteran has been afforded an adequate examination on the issue of increased ratings for his service-connected knee disabilities.  VA provided the Veteran with examinations in April 2010 and April 2014.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased ratings for his service-connected knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

An extension of a temporary total evaluation for convalescence following left knee surgery under 38 C.F.R. § 4.30 beyond January 31, 2014 is denied.

An increased disability rating for left knee arthritis/limitation of motion, evaluated as 10 percent disabling prior to November 7, 2013 and from February 1, 2014, forward, is denied.

A separate 30 percent disability rating for left knee subluxation is granted for the rating period prior to November 7, 2013, subject to the rules governing payment of monetary benefits.  

An increased disability rating in excess of 10 percent for right knee arthritis/limitation of motion is denied.

An increased 30 percent disability rating for right knee subluxation is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.  

The appeal regarding entitlement to an increased disability rating for the left shoulder disability is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


